Title: From Thomas Jefferson to Martha Jefferson Randolph, 26 May 1793
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My dear Martha
Philadelphia May 26. 1793.

Your and Mr. Randolph’s welcome favors of the 16th. came to hand yesterday, by which I perceive that your post-day for writing is the Thursday. Maria is here and, tho not in flourishing health, is well. I will endeavour to prevail on her to write, and perhaps may succeed, as the day is too wet to admit her saunters on the banks of the Schuylkill, where she passes every Sunday with me. We are in sight both of Bartram’s and Gray’s gardens, but have the river between them and us.—We have two blind stories here. The one that Dumourier is gone over to the Austrians. The authority for this is an English paper. No confidence in DuMourier’s virtue opposes it, for he has none: but the high reputation he has acquired is a pledge to the world, which we do not see that there were any motives on this occasion to induce him to forfeit. The other story is that he has cut off 10,000 Prussians, and among them the K. of Prussia and D. of Brunswick. The latter we know is out of command, and the former not in DuMourier’s way. Therefore we concluded the story fabricated merely to set off against the other. It has now come thro’ another channel and in a more possible form to wit that Custine has cut off 10,000 Prussians without naming the King or Duke. Still we give little ear to it.—You had at your Convent so many -courts (as terminations of names) that I wish the following paragraph of a newspaper may involve none of them. ‘A few days ago several rich and respectable inhabitants were butchered at Guadaloupe. The following are the names of the unfortunate victims. Madame Vermont &c Madame Meyercourt. Monsr. Gondrecourt, three daughters just arrived from France from 11. to 18. years of age. Messrs. Vaudrecourt &c.’ Maria thinks the Gondrecourts were at the convent.—The French minister Genet told me yesterday that matters appeared now to be tolerably well settled in St. Domingo. That the Patriotic party had taken possession of 600 aristocrats and monocrats, had sent 200 of them to France, and were sending 400. here: and that a coalition had taken place among the other inhabitants. I wish we could distribute our 400 among the Indians, who would teach them lessons of liberty and equality. Give my best affections to Mr. Randolph and kiss the dear little ones for me. Adieu my very dear Martha. Your’s constantly & affectionately

Th: Jefferson

 